Citation Nr: 0205227	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
head injury with headaches, ringing of the ears, and 
occasional double vision, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for residuals of a 
right knee injury.
 
3.  Entitlement to a compensable rating for residuals of a 
left knee injury.

4.  Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 10 percent disabling.
 
(The issue of entitlement to an increased rating for 
residuals of a head injury with headaches, ringing of the 
ears, and occasional double vision, currently evaluated as 10 
percent disabling, will be the subject of a later decision.)




REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to 
September 1992, with evidence of additional service from 
September 1972 to April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This case was the subject of September 1996 and September 
1998 hearings before the undersigned Board member, and of a 
Board remand dated in December 1996.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for residuals of a head 
injury with headaches, ringing of the ears, and occasional 
double vision, currently evaluated as 10 percent disabling, 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
This action also includes the question of whether a separate 
10 percent evaluation for tinnitus may be awarded since, as 
addressed at the end of this decision, the Board's award of 
the separate compensable rating for tinnitus in May 1999 has 
been nullified by the Joint Motion that became the order of 
the Court of Appeals for Veterans Claims.  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.

This case was the subject of a September 20, 2001, Order of 
the Court of Appeals for Veterans Claims, which vacated and 
remanded the Board's May 1999 decision in this case for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
The below action is directed in view of that Order.


FINDINGS OF FACT

1.  As of November 1992, the objectively ascertainable 
residual of the veteran's inservice right knee injury was 
slight laxity of the right lateral collateral ligament.

2.  As of July 1997, the objectively ascertainable residuals 
of an inservice right knee injury were non-disabling.  There 
was no swelling, deformity, or instability, and X-rays were 
negative.

3.  The objectively ascertainable residuals of an inservice 
left knee injury have been non-disabling.  There has been no 
swelling, deformity, or instability, and X-rays have been 
negative.

4.  The veteran's service-connected low back disability has 
been manifested only by pain on motion characteristic of 
lumbosacral strain, and slight limitation of motion, 
characterized by pain at the extremes of otherwise full 
ranges of motion.






CONCLUSIONS OF LAW

1.  As of November 1992, the criteria for a 10 percent rating 
for right knee disability were met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 
(2001); Fenderson v. West, 12 Vet. App. 119 (1991).

2.  As of July 1997, the criteria for a compensable (10 
percent or greater) rating for right knee disability were not 
met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5257 (2001); Fenderson v. West, 12 
Vet. App. 119 (1991).

3.  The criteria for a compensable rating for residuals of a 
left knee injury have not been met.  38 C.F.R. § 1155; 38 
C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2001).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a low back injury have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic 
Codes 5292 and 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left and Right Knee Disabilities

Background

Service medical records show that in December 1975, the 
veteran had right knee pain after a parachute jump, with no 
swelling of the knee.  Treating physicians rendered an 
impression of cartilage damage, and an uncompleted orthopedic 
consultation sheet shows the veteran was referred for 
orthopedic evaluation to rule out a meniscal tear.  The 
consultation portion of the sheet is blank.

In October 1983, the veteran incurred multiple traumas in a 
helicopter crash in Grenada.  Among his several injuries, 
treating physicians diagnosed a Grade II medial collateral 
ligament tear of the left knee.

The veteran reported the presence of pain in the knees since 
his injury in Grenada at his retirement examination in July 
1992.  Clinical evaluation of the lower extremities was 
normal.
 
During a VA medical examination in November 1992, the veteran 
reported that both of his knees were sore at times, and that 
the right knee swelled with repeated stress.  November 1992 
VA X-rays of the knees were normal.  Clinically, there was 
slight laxity of the collateral ligament of the right knee.  
The examiner described no difficulty or pathology on 
examination of the left knee.  The diagnosis was residuals of 
injuries to both knees with laxity of the right lateral 
collateral ligament.

The RO granted service connection for residuals of a right 
knee injury with laxity of the lateral collateral ligament 
and residuals of a left knee injury in a May 1993 rating 
decision.  The RO rated both the right and left knee 
disabilities as noncompensably disabling.
 
At the time of his hearing before the undersigned Board 
member in September 1996, the veteran testified that he 
injured both knees in the helicopter crash in Grenada, and 
that he wore a brace on his right knee for several months (T. 
at p. 28). He further stated that he had had continuous 
problems with his right knee since then, with the knee giving 
out when walking or climbing a ladder and continuous weekly 
sharp pain (T. at pp. 29-30).  He reported the problem with 
his right knee had gradually gotten worse in both pain and 
frequency (T. at p. 30).  His left knee problems also began 
in Grenada, and he indicated that his left knee was not as 
bad as his right (T. at p. 31).  Although the pain had been 
continuous and was on a weekly basis, the knee did not give 
out and the pain was a little less (T. at p. 31).  He 
experienced monthly numbness in the right knee and it had 
given way three to four times over the previous year (T. at 
p. 32).  The pain in the right knee was on the outside of the 
knee, and his spouse indicated that it affected his gait (T. 
at p. 34).  The veteran also noted that he experienced 
different wear on his shoes (T. at p. 34).

During a VA joints examination in July 1997, the veteran 
reported that he hurt both knees as a result of the crash in 
Grenada, and that he believed that he had hyperextension 
injuries. The knees continued to hurt and he avoided running.  
The examiner noted no swelling or deformity.  In addition, 
although there was bilateral crepitus, there was full range 
of motion of the knees bilaterally.  X-rays were negative.  
The diagnosis was hyperextension injuries to the knees.

During the veteran's second hearing before the undersigned 
Board member, in September 1998, the veteran testified that 
he had experienced a little bit of improvement in the 
condition of his right knee since his previous hearing in 
September 1996 (T. at pp. 10-11).  With medication, he still 
had pain in his knees, but nowhere near the intensity that he 
had experienced before, and the left knee was about the same 
as before (T. at p. 11).  He continued to experience right 
knee pain on a daily basis (T. at pp. 12- 13).  He complained 
of continued instability in the right knee (T. at pp. 12-13).  
He said that there was no instability in the left knee, but 
that he experienced pain on motion and pain on weight bearing 
(T. at p. 21).

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's claims in this case were claim placed in 
appellate status by disagreement with the initial rating 
award and are not yet ultimately resolved - these are 
original claims as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

The Board finds the appropriate diagnostic code for the 
evaluation of the veteran's left and right knee disabilities 
to be 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This Code 
provides that for "knee, other impairment of: recurrent 
subluxation or lateral instability," a 10 percent rating is 
warranted for slight impairment, and a 20 percent rating is 
warranted for moderate impairment.  The highest schedular 
rating under this Diagnostic Code, 30 percent, is assigned 
for severe impairment. 

The Board acknowledges that the service medical records from 
1975 show that physicians suspected cartilage damage of the 
right knee.  However, as there are no objectively 
demonstrated manifestations of cartilage damage at the 
present time, the criteria for a compensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5258, are not met.  Under 
this diagnostic code, a rating of 20 percent is assigned 
where there are frequent episodes of "locking," pain, and 
effusion, into the joint.  There is no current diagnosis 
corresponding to this rating code.   Moreover, there is no 
objective evidence of the trinity of symptoms of  
"locking," pain and effusion into the joint that match the 
schedular criteria for a compensable rating under Code 5228.  
Accordingly, the criteria for a compensable rating (the 
minimum compensable rating is 20 percent under this 
diagnostic code) are far from being met or approximated. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved 
(DC 5200 etc.), and the application of limited range of 
motion Diagnostic Codes would not result in an increased 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 
and Johnson v. Brown, supra.  X-rays show no arthritis and no 
limitation of motion of the knees has been shown.

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the right or 
left knee or impairment of the tibia and fibula by any 
competent medical evidence.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262.  Therefore, the Board concludes that the 
only Diagnostic Code which may afford the veteran an 
increased rating based on the medical evidence that is 
currently of record is Diagnostic Code 5257, which could 
permit a 10 percent evaluation for slight impairment of the 
veteran's right or left knee.

The veteran has indicated that both of his knees are 
symptomatic under certain specific circumstances, with more 
problems being associated with the right knee. These include 
running, walking, and climbing ladders.

The veteran reported the presence of pain in the knees since 
his injury in Grenada at the examination for retirement in 
July 1992, but the clinical evaluation was described as 
normal.  The VA examination of the veteran's knees in 
November 1992 disclosed slight laxity of the lateral 
collateral ligament of the right knee, but no objective 
indication of any impairment of the left knee.  More 
recently, the veteran's spouse reports the veteran exhibits a 
slight limp, and the most recent VA examination demonstrated 
bilateral crepitus.  Objective examination has consistently 
revealed no limitation of motion as to either knee, and the 
July 1997 VA examination disclosed no objective evidence of 
laxity of either knee.

As far as the Board can determine, the crux of the argument 
on appeal is that the rating should be based on the fact of 
the injury in service and the subjective reports of symptoms.  
That the veteran was injured during combat operations in 
Grenada is not in dispute, but the question before the Board 
is the rating for the current residuals of that injury, not 
the question of whether service connection is warranted for 
the injury.  The Board must respectfully point out that the 
rating schedule requires that subjective reports be supported 
by objective findings, in this instance recurrent subluxation 
or lateral instability.  While there have been persistent 
subjective complaints of pain, examination has revealed no 
objective findings of pain, tenderness, limitation of motion 
or laxity, except for the slight findings of laxity in a 
ligament of the right knee at the November 1992 VA 
examination.  

Reviewing this record in light of Fenderson, there is no 
basis for assignment of a compensable evaluation for the left 
knee at any time in light of the wholly negative objective 
findings as to any discernible disability at the examination 
at separation from service and the two post-service VA 
examinations. 

The only question is whether the findings of slight laxity of 
one right knee ligament in November 1992 is sufficient to 
support the assignment of a "staged rating" under Diagnostic 
Code 5257.  The Board views this as a very close call in 
light of the absence of any findings of laxity on the 
examinations before and after November 1992, and the minimal 
findings in November 1992.  Resolving doubt in favor of the 
claimant, the Board concludes that a "staged" rating of 10 
percent under code 5257 for the right knee is to be assigned.  
In a rating decision dated in June 1999, the RO fixed the 
effective dates of this award in the first instance.  The 
Board in a September 2000 Board decision affirmed the 
effective dates and ratings.  To the extent the Court of 
Appeals for Veterans Claims has remanded the issue of the 
Board's right knee disability initial rating claim by 
vacating and remanding the Board's May 1999 decision, the 
Board here renders conclusions of law with respect to right 
knee disability of exactly the same effect as the now-vacated 
May 1999 decision.  In other words, this decision results in 
no change in the currently assigned effective dates or levels 
of disabilities currently assigned as a result of post-May 
1999 adjudications of the staged ratings for right knee 
disability.

The veteran is not entitled to an increased evaluation under 
38 C.F.R. § 3.321.  The veteran's knee disabilities are not 
unusual or exceptional, and there are no exceptional factors 
such as frequent hospitalization and marked interference with 
employment to prevent the use of the regular rating criteria.  
38 C.F.R. § 3.321(b).  The record does not present an 
exceptional or unusual disability picture warranting referral 
for an extraschedular rating for either the left or right 
knee.

This determination is based not only upon the current level 
of disability produced by the veteran's residuals of right 
and left knee injury, but on the level of disability at the 
time of the veteran's disagreement with the initial 
evaluation assigned to these disabilities in May 1993.  See 
Fenderson v. West, discussed above.  Should the severity of 
these disabilities increase in the future, he may apply for 
an increased rating.

II. Low Back Disability

Background

The veteran seeks a rating in excess of 10 percent for low 
back disability.

The RO granted service connection for low back disability in 
May 1993, and assigned a noncompensable rating based on 
service medical records and VA medical examination results.  
A supplemental statement of the case, issued in October 1997, 
informed the veteran of an increased evaluation for his low 
back disability to 10 percent, effective October 1992.

Service medical records show that the veteran began to have 
strains to the low back in the 1970's.  At the time of his 
retirement examination, the veteran complained of back 
problems.  Clinically, he was normal.  VA X-rays in November 
1992 were negative.  During his VA general medical 
examination in November 1992, the veteran attributed his low 
back pain to the crash during service and to 16 years of 
carrying rucksacks.  Upon physical examination, the range of 
lumbar spine motion was normal.  The examiner's diagnosis was 
residuals of injury to the low back manifested by low back 
pain.

At the veteran's hearing in September 1996, he testified that 
his back problem originally arose in Grenada, and that he had 
experienced frequent problems with his back since that time 
(T. at pp. 35-36).  The veteran related that these problems 
occurred on a monthly basis, and on one occasion the pain 
required him to be taken to the hospital (T. at p. 36).  Once 
every several months, he would have to lie down in order to 
relieve his back pain (T. at p. 37).  The veteran's spouse 
recalled two additional incidents of extreme pain since the 
time he was taken to the hospital.  (T. at pp. 38-39).

During a VA spine examination in July 1997, the veteran 
reported that he hurt his back in the Grenada helicopter 
crash.  The examiner elaborated that the veteran apparently 
had a strained back after the injury.  The veteran said his 
back continued to hurt and that pain was brought on by long 
sitting, bending, and stooping.  X-rays of the lumbar spine 
were negative.  Examination of the lumbar spine revealed full 
range of motion, with no neurological involvement.  The 
diagnosis was lumbosacral strain.

At the veteran's hearing in September 1998, he testified that 
there had not been any significant change in his back since 
his previous hearing in September 1996 (T. at p. 14).  During 
approximately one-third of the day, he would experience back 
pain, and the pain would vary (T. at pp. 14-15).

Analysis

The RO has assigned a 10 percent evaluation for lumbosacral 
strain in accordance with the criteria set forth in the VA 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  Where there are slight 
symptoms only, a noncompensable evaluation is assigned.  
Where there is characteristic pain on motion, a 10 percent 
evaluation is assigned.  Where there are muscle spasms on 
extreme forward bending, with loss of lateral motion 
unilaterally in a standing position, a 20 percent evaluation 
is assigned.  Where there are severe symptoms with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.

The appellant's low back disorder can also be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides for 
the evaluation of limitation of motion of the lumbar spine.  
Where limitation of motion is slight, a 10 percent evaluation 
is assigned. Where limitation of motion is moderate, an 
evaluation of 20 percent is assigned.  When limitation of 
motion is severe, an evaluation of 40 percent is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

As degenerative arthritis has not been established by X-ray 
findings, 38 C.F.R. § 4.71a, Diagnostic Code 5003 is not 
applicable in this case. 

The clinical findings demonstrate that the appellant 
generally has full range of motion of the lumbar spine with 
exhibited symptomatology representing no more than 
characteristic pain on motion of the lumbar spine. While 
historical complaints of back pain have been noted by the 
veteran since service separation, VA examination in November 
1992 and July 1997 has not revealed any objective evidence of 
pain or muscle spasm.

Despite the minimal objective findings demonstrated in the 
record, the October 1997 supplemental statement of the case 
increased the veteran's evaluation to 10 percent based on 
characteristic painful or limited motion, effective October 
1992. The diagnostic criteria for lumbosacral strain provide 
for a 10 percent rating for characteristic pain on motion, 
and do not quantify the amount of characteristic pain 
required to support a 10 percent schedular rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

The Board has considered the provisions of 38 C.F.R. § 4.40, 
which provides, in essence, that functional loss may be due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion, and 38 C.F.R. § 4.45, which directs that the 
"factors of disability" affecting the joints include pain on 
movement and weakened movement.  While the Board does not 
doubt the presence of low back pain in this case, the Board 
finds that its severity is not shown by this record to be 
productive of functional impairment of the quality or extent 
that would more nearly approximate the criteria for a 20 
percent evaluation under Diagnostic Code 5295 for lumbosacral 
strain with muscle spasm on extreme forward bending, with 
loss of lateral motion unilaterally in a standing position, 
or a 20 percent evaluation under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine which is moderate in 
degree.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292 and 
5295.  Objectively, no muscle spasm or loss of lateral motion 
has been demonstrated, and the veteran has full range of 
motion limited only by pain at the extremes of motion, which 
is no more than a slight limitation of motion.

VA regulations require that a finding of dysfunction due to 
pain must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant...."  38 C.F.R. § 
4.40.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
The record contains no objective confirmation of "adequate 
pathology" productive of a degree of functional impairment 
beyond that contemplated by a 10 percent evaluation.  As the 
weight of the evidence is plainly against the award of a 
rating in excess of 10 percent, there is no basis for such an 
award under the doctrine of reasonable doubt. 38 C.F.R. § 
5107.

38 C.F.R. § 3.321 also does not provide a basis for an 
increased evaluation as the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating for this disability under 38 C.F.R. § 
3.321(b).  There are no periods of frequent hospitalization; 
there is no showing of marked interference with employment.  
There is nothing in the record to demonstrate that the 
veteran's low back disability is unusual or exceptional.

The low back rating determination is based not only upon the 
current level of the veteran's residuals of low back injury, 
but on the level of disability at the time of the veteran's 
disagreement with the initial evaluation assigned to these 
disabilities in May 1993.  See Fenderson v. West, supra.  
Should the severity of this disability increase in the 
future, he may apply for an increased rating.

III.  DeLuca and the Benefit-of-the-Doubt Rule

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2001).

The Board acknowledges the objection of the veteran's 
representative to the July 1997 VA examiner's assertion, in 
evaluating the veteran's left and right knee and low back 
disabilities, that "no statement could be made in accordance 
with the Deluca memorandum at this exam by the examiner 
because it would be pure speculation."  With respect to the 
knees, examination and X-rays were negative.  With respect to 
the low back, X-rays and examination were negative, except 
for pain at the extremes of otherwise full ranges of motion 
on all planes.  In light of such negative findings, the Board 
finds the examiner's assertions that further addressing the 
DeLuca factors, i.e., functional limitation due to pain, 
fatigability, instability, arthritis, etc., would require 
"pure speculation," to be wholly supported by the record.  
With no further objective findings to correlate with the 
veteran's clinical knee and low back complaints, a medical 
determination by the examiner as to limitation due to factors 
such as pain, fatigability, or flare-ups, could be based on 
nothing more than speculation.  Findings of fact in VA 
adjudications may not be based on pure speculation, and pure 
speculation, by regulation, may not constitute a "reasonable 
doubt" in favor of the veteran's claim.  See 38 C.F.R. 
§ 3.102.  Moreover, the examiner's conclusion that it would 
simply be pure speculation to venture an opinion under DeLuca 
does not mean the examination was inadequate.  In the absence 
of objective findings, there was no foundation for an 
opinion.  Absent such a foundation, the Board finds no 
authority for the proposition that adjudicators must insist 
that the medical providers venture their speculation.     

IV.  VCAA

This case was remanded to the Board by the Court of Appeals 
for Veterans Claims on the basis of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which contains extensive provisions modifying 
the adjudication of all pending claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they are codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

On review of this matter, the Board concludes that the RO has 
either complied with, or gone beyond, these provisions and 
thus it would not be prejudicial to decide the case on the 
current record.  The RO has obtained all identified records 
from the VA and private providers.  It has obtained the 
service medical records and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  The RO has provided 
the claimant two VA examinations.  There is no indication 
that there is any existing evidence that could substantiate 
the claim that has not been obtained.  The veteran's 
representative objects to the negative findings at the VA 
examinations, and the refusal of the July 1997 VA examiner to 
offer pure speculation on factors such as pain, fatigability, 
incoordination, instability, and flare-ups, i.e., the 
"Deluca memorandum" factors, due to the paucity of 
objective signs of ongoing service-connected disability.  As 
the Board has discussed above, the examiner's refusal to 
offer pure speculation in the absence of objective signs of 
service-connected disability was correct and justified.  

In March 2002, the veteran's representative provided a list 
of the veteran's current treating physicians for service-
connected disabilities since 1999.  These showed the veteran 
as being treated for neuropsychiatric and sinus disability, 
but not for knee or back disability.

In the absence of any contention of worsening symptoms (at 
his most recent hearing the veteran indicated his level of 
orthopedic disability to be static or, in the case of the 
right knee disability, improving), in the absence of any 
current objective signs of low back or left or right knee 
disability at the most recent VA examination, and in the 
absence of any contention or indication of outstanding 
medical treatment records that could substantiate the 
veteran's low back and knee increased rating claims, there is 
no reasonable possibility that further development would 
substantiate the claims.  Under the VCAA, then, no further 
development is warranted. 

In light of all of these considerations, the Board finds that 
it has not been prejudicial to the claimant to proceed to 
adjudicate the claims decided herein on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

V.  Separate Award of a 10 Percent Rating for Tinnitus

In the May 1999 decision, the Board granted a separate award 
of a 10 percent evaluation for tinnitus.  The Board explained 
the rationale for that award on pages 9 and 10 of its 
decision.  The Board noted that there was evidence to support 
a finding that tinnitus was diagnosed prior to the head 
trauma.  The diagnostic criteria provide a separate rating 
for tinnitus due to trauma; however, the rating schedule does 
not permit rating the same disability twice under different 
diagnostic codes.  38 C.F.R. § 4.14 (2001).  In other words, 
the veteran can not secure a 10 percent rating under Code 
6260, and then have that manifestation rated again under Code 
8045.  The Board's conclusions of law set forth this result, 
clearly demonstrating that the 10 percent rating for tinnitus 
was separate from the award under Code 8045.  To that extent 
it was clear that a benefit for the veteran was granted.   

In his brief, the veteran's attorney protested that the 
veteran was unable to ascertain whether the Board had granted 
or denied a benefit alleging confusion over the Board's 
order.  While in retrospect the Board might have drafted the 
order differently, the Board finds it very hard to believe 
that the Board's disposition was unclear to any party who 
read with ordinary care the findings of fact, conclusions of 
law, and reasons and bases.  By raising this protest, 
however, the veteran's attorney has managed to create what 
the Board laments as an unnecessary waste of adjudicatory 
resources that further has the potential, at least, to be a 
detriment to the veteran.  Neither the veteran's attorney nor 
the Secretary's representative saw fit to include language in 
the Joint Motion excluding the grant of the separate rating 
for tinnitus from effect of the Court's order vacating the 
Board's decision.   Hence, that grant has been nullified.  
Whether this ultimately has any detrimental effect on the 
veteran remains to be seen, and the Board is not implying in 
any way that it should.  But the exercise of revisiting this 
question will be, at best, a wholly needless waste of 
resources.



ORDER

A "staged" 10 percent rating for residuals of a right knee 
injury, manifested as slight laxity of the right lateral 
collateral ligament at a November 1992 VA examination, but no 
longer manifested at the time of a July 1997 VA examination, 
is granted.

The claim for a compensable rating for residuals of a left 
knee injury is denied.

The claim for a rating in excess of 10 percent for residuals 
of a low back injury is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

